Opinion filed December 19, 2014




                                        In The

         Eleventh Court of Appeals
                                    __________

                               No. 11-14-00344-CR
                                   __________

                     IN RE RICHARD CARL PEPPERS


                          Original Mandamus Proceeding


                      MEMORANDUM OPINION
        Appearing pro se, Relator, Richard Carl Peppers, a prison inmate, has filed a
petition for writ of mandamus. In the mandamus, he names as Respondents the
following officials of Ector County: the Honorable Judge Denn Whalen of the 70th
District Court, the district clerk, and the court reporter. In his petition, Relator asks
this court to direct Respondents to provide him with various documents so that he
may pursue an appeal or other proceedings such as a writ of habeas corpus. We
dismiss Relator’s petition in part for want of jurisdiction and deny his petition in
part.
        This court has jurisdiction to issue a writ of mandamus against a “judge of a
district or county court in the court of appeals district.” TEX. GOV’T CODE ANN.
§ 22.221(b)(1) (West 2004).            We do not have jurisdiction to issue a writ of
mandamus against district clerks or court reporters unless they are interfering with
our appellate jurisdiction. See id. § 22.221(a), (b); In re Washington, 7 S.W.3d
181, 182 (Tex. App.—Houston [1st Dist.] 1999, orig. proceeding) (no jurisdiction
over trial court clerk unless necessary to enforce jurisdiction of court of appeals);
Lesikar v. Anthony, 750 S.W.2d 338, 339 (Tex. App.—Houston [1st Dist.] 1988,
orig. proceeding) (holding no jurisdiction over court reporter). Although Relator
has filed a direct appeal in our court (Cause No. 11-14-00332-CR1), the district
clerk and the court reporter are not interfering with our jurisdiction in that appeal
by failing to supply the appellate record or other documents requested by Relator.
No record is due in this court in the direct appeal because Relator’s notice of
appeal was not timely filed; thus, pursuant to TEX. R. APP. P. 20.2, Relator is not
entitled to a free record in that appeal. Therefore, we do not have jurisdiction to
issue a writ of mandamus against either the district clerk or the court reporter for
the 70th District Court. Accordingly, we dismiss Relator’s petition in part for want
of jurisdiction.
       As to Relator’s claims against the trial court, we note that Relator attached
no documentation to his petition for writ of mandamus. He has not presented this
court with a certified or sworn copy of any motion or order showing the matter
complained of as required by TEX. R. APP. P. 52.3. Therefore, we hold that Relator
has not presented us with an adequate record to demonstrate that he is entitled to
mandamus relief on this ground. See Walker v. Packer, 827 S.W.2d 833, 837 (Tex.
1992).




       1
         We note that, on this same date, we are issuing an opinion and judgment dismissing the direct
appeal filed by Relator in our Cause No. 11-14-00332-CR.

                                                  2
      We deny Relator’s petition for writ of mandamus against the trial court and
dismiss for want of jurisdiction Relator’s petition for writ of mandamus against the
district clerk and the court reporter for the 70th District Court.




                                                             PER CURIAM


December 19, 2014
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                           3